DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Upon reconsideration in view of applicant’s argument, previous 112(b) rejection on claims 1, 3-6 and 8-14 is hereby withdrawn.
In view of the amendment, previous 112(b) rejection on claim 27 is hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (see Paragraphs 7 and 10 below).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Objections
Claim 14 is objected to because of the following informalities:  on the first line, applicant need to change “wherein the human is administered” to --- comprising administering to the human --- so as to clarify that the administration is being done to the human (the current claim language sounds as if the human is being administered to something).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant amended claim 6 to change the ECG concentration from “at least about 0.25-8 g/ml to “at least about 0.25 g/ml” and to change kuraridin concentration from “at least about 1-4 g/ml” to is “at least about 1 g/ml”.
	There is no support for the new concentration values “at least about 0.25 g/ml” (for ECG) and “at least about 1 g/ml” (for kuraridin) in the original disclosure (see also Paragraph 9 below).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i)In claim 6, applicant recite “wherein the ECG concentration is at least about 0.25 g/ml and the kuraridin concentration is at least about 1 g/ml.”  (ii) In claim 8, applicant recite “wherein . . ., the kuraridin concentration is at least about 2 g/ml, and . . .”.  (iii) In claim 20, applicant recite “wherein . . . the kuraridin concentration is at least about 2 g/ml, and . . .”. 
Present specification (see [0042]) states that “about” denotes a range of value that is +/− 10% of a specified value.  Thus, for example, in claim 6, when applicant recite that the ECG concentration is at least about 0.25 g/ml, applicant is in fact stating that the ECG concentration is at least 0.225 – 0.275 (i.e., the term “at least” followed by the range of 0.225-0.275).  The term “at least” in front of a range is confusing and indefinite because typically after “at least”, a single value follows, not a range (the term “at least” is used to say that a number or amount is the smallest that is possible or likely and that the actual number or amount may be greater, as evidenced by the web page https://www.collinsdictionary.com/us/dictionary/english/at-least).
Instant 112(b) rejection on claims 6, 8 and 20 can be overcome by deleting “at least” in front of “about 0.25 g/ml” and “about 1 g/ml” in claim 6; in front of “about 2 g/ml” in claim 8; in front of “about 2 g/ml” in claim 20.
Appropriate correction is required.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the vancomycin" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim (since applicant amended claim 15 to remove “vancomycin”).
	Instant 112(b) rejection on claim 20 can be overcome by changing the claim dependency of claim 20 from “claim 15” to --- claim 19 ---.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-15, 17-21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (5,358,713) in view of Chan et al (“Quick identification of kuraridin, a noncytotoxic anti-MRSA (methicillin-resistant Staphylococcus aureus) agent from Sophora flavescens using high-speed counter-current chromatography”, Journal of Chromatography B, vol.880 (2012), pg.157-162).
In claims 1-2 and abstract, Shimamura teaches a method of preventing infection caused by methicillin-resistant Staphylococcus aureus (MRSA) comprising applying to a human host to be protected or a human host who has been infected, an effective antibacterial amount of a tea polyphenol, which is at least one catechin.  Shimamura teaches (claim 3) that the catechin can be selected from epigallocatechin gallate, epicatechin gallate, epicatechin and (+)-catechin.  Since there are only 4 examples listed, it would have been obvious to one skilled in the art to use epicatechin gallate (instant antibacterial agent ECG) as Shimamura’s catechin (as its tea polyphenol) with a reasonable expectation of success.        
Shimamura does not teach additional use of instant kuraridin.  Chan et al teaches (see title and abstract) kuraridin as a noncytotoxic anti-MRSA (methicillin-resistant Staphylococcus aureus) agent.  Chan teaches that kuraridin not only exhibited significant anti-MRSA effects but also showed no toxicity on human peripheral blood mononuclear cells at the concentration up to 64 g/ml.  Furthermore, Chan teaches in Table 2, the combination of kuraridin and gentamicin (instant optional antibiotic) as well as the combination of kuraridin and fusidic acid (instant optional antibiotic) to treat MRSA bacterial strains.  Since Shimamura teaches a composition containing ECG (dissolved in water or alcohol) for the purpose of preventing infection caused by MRSA, and since Chan also teaches the antibacterial agent kuraridin combined with gentamicin or fusidic acid as an anti-MRSA agent, it would have been obvious to one skilled in the art to use a combination of (i) Shimamura’s composition containing ECG (dissolved in water or alcohol) and (ii) Chan’s anti-MRSA agent containing kuraridin and gentamicin or Chan’s anti-MRSA agent containing kuraridin and fusidic acid in preventing infection caused by MRSA with a reasonable expectation of success in obtaining significant anti-MRSA effects while ensuring no toxicity to human cells.  MPEP 2144.06 states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Thus, Shimamura in view of Chan teach instant method of claim 1 comprising contacting the bacteria with kuraridin and ECG (and instant antibiotic, which is gentamicin or fusidic acid) and instant composition of claim 15 comprising kuraridin and ECG (and instant antibiotic, gentamicin or fusidic acid). 
Thus, Shimamura in view of Chan renders obvious instant claims 1, 3, 4, 9-12, 15, 17 and 18.  
With respect to instant claim 21, Shimamura teaches (col.3, lines 5-10) that its tea polyphenol (such as ECG) is dissolved in water and the solution is used, and Chen teaches a solution of kuraridin in two-phase solvent system of hexane-ethyl acetate-methanol-water (pg.158, section 2.4). Thus, Shimamura in view of Chan teaches instant kit of claim 21 comprising an aqueous solution comprising ECG (instant first composition) and an aqueous solution comprising kuraridin and an organic solvent (instant second composition).    With respect to instant claims 23-25, Chan, which teaches the combination of kuraridin and fusidic acid and the combination of kuraridin and gentamicin, teaches (pg.159, under section 2.6.1) that stock solutions of each compounds were prepared.  Thus, Chan’s stock solution of fusidic acid or its stock solution of gentamicin teaches instant third composition.  Thus, Shimamura in view of Chan teaches instant claims 23-25. 
With respect to instant claims 5, 19 and 26, as evidenced by Chan (pg.157, section 1.Introduction), it is already known in the art that vancomycin is the mainstay of MRSA treatment.  Since Shimamura teaches a composition containing ECG for preventing MRSA infection, since Chan also teaches kuraridin as an anti-MRSA agent, and since it is well known in the art that vancomycin is the mainstay of MRSA treatment, it would have been obvious to one skilled in the art to further combine vancomycin with (i) Shimamura’s ECG and (ii) Chan’s kuraridin with a reasonable expectation of success in obtaining significant anti-MRSA effects while ensuring no toxicity to human cells.  MPEP 2144.06 states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, supra.  Thus, Shimamura in view of Chan renders obvious instant claims 5, 19 and 26.  
With respect to instant claim 27, the Examiner already established above that it would be obvious to further combine vancomycin with Shimamura’s ECG and Chan’s kuraridin.  Also, as already discussed above, Shimamura teaches that its tea polyphenol (such as ECG) is dissolved in water and the solution is used (thus, Shimamura teaches an aqueous solution comprising ECG), and Chen teaches a solution of kuraridin in two-phase solvent system of hexane-ethyl acetate-methanol-water (thus, Chen teaches instant aqueous solution comprising kuraridin and an organic solvent).  It would have been obvious to one skilled in the art to combine vancomycin with Shimamura’s ECG and Chan’s kuraridin by first adding vancomycin to Shimamura’s aqueous solution comprising ECG (and thus forming instant aqueous solution comprising ECG and vancomycin) and then combine the resultant solution with Chen’s aqueous solution comprising kuraridin and an organic solvent (instant aqueous solution comprising kuraridin and an organic solvent) with a reasonable expectation of success.  Thus, Shimamura in view of Chan renders obvious instant kit of claim 27.           
With respect to instant limitations of claims 6, 8, 13, 14 and 20, although Shimamura teaches (claim 6) that its tea polyphenol (such as ECG) can be used in an aqueous solution at a concentration of 50-2000 ppm, and Chan teaches (pg.161, last paragraph) the concentration of its kuraridin to be 8-16 g/mil, Shimamura in view of Chan does not teach the concentrations of ECG and kuraridin when used in combination or the concentrations of ECG, kuraridin and vancomycin when used in combination.  However, the Examiner already established above that it would have been obvious to use the combination (i) Shimamura’s composition containing ECG and (ii) Chan’s formulation containing kuraridin (and further with of vancomycin)  with a reasonable expectation of obtaining significant anti-MRSA effects while ensuring no toxicity to humans.  Determining optimal ranges for the concentrations of ECG and kuraridin (and vancomycin) that would provide significant anti-MRSA effects while ensuring no toxicity to human cells would have been within the realm of one of ordinary skill in the art, and it is the Examiner’s position that the determined optimal ranges would either fall within or at least overlap with instant range ranges for ECG, kuraridin and vancomycin since applicant is also aiming to obtain significant anti-MRSA effects while ensuring no toxicity (besides, instant ranges of claims 6, 8, 13, 14 and 20 would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233).  Thus, Shimamura in view of Chan renders obvious instant claims 6, 8, 13, 14 and 20. 
It is to be noted that instant 103 rejection over Shimamura in view of Chan can be overcome by amending instant claims 1, 15 and 21 as shown below and cancelling claims 6, 9 and 10 (such amendment would make the synergistic result argued by applicant to be commensurate in scope with the broadest claims as explained in Paragraph 14 below): 
(i) In claim 1, on the second line, applicant need to insert --- a combination of --- between “with” and “kuraridin”, and on the last line, applicant need to change “amount.” to --- amount, wherein the bacteria are methicillin-resistant Staphylococcus aureus (MRSA), and wherein the effective amount of ECG is about 0.25-8 g/ml and the effective amount of kuraridin is about 1-4 g/ml. ---; 
(ii) In Claim 15, on the first line, applicant need to change “growth,” to --- growth of methicillin-resistant Staphylococcus aureus (MRSA), --- and on the last line, applicant need to change “amount.” to --- amount, wherein the effective amount of ECG is about 0.25-8 g/ml and the effective amount of kuraridin is about 1-4 g/ml. ---; 
(iii) In Claim 21, on the first line, applicant need to change “growth,” to --- growth of methicillin-resistant Staphylococcus aureus (MRSA), --- and on the last line, applicant need to change “kuraridin.” to --- kuraridin, wherein the effective amount of ECG is about 0.25-8 g/ml and the effective amount of kuraridin is about 1-4 g/ml. ---; and
(iv) cancel claims 6, 9 and 10.(since the subject matter of claims 6, 9 and 10 are being incorporated into instant claim 1).
Response to Amendment
With respect to instant 112(b) rejection on claims 6, 8 and 20, previously claim 6 was rejected under 35 USC 112(b) rejection because the claim limitations “at least about 0.25-8 g/ml” and “at least about 1-4 g/ml” contain both “at least” (indicating no upper limit) and a range (which includes an upper limit).  In response, applicant replaced those limitations of claim 6 with “at least about 0.25 ug/ml” and “at least about 1 ug/ml.”  Applicant also argue that there is no ambiguity for the limitation “at least about 2 g/ml” as used in claims 8 and 20.  However, as already explained above in Paragraph 9, present specification states that “about” denotes a range of value that is +/− 10% of a specified value.  Thus, for example, in claim 6, when applicant recite that the ECG concentration is at least about 0.25 g/ml, applicant is in fact stating that the ECG concentration is at least 0.225 – 0.275 (i.e., “at least” followed by the range of 0.225 -0.275).  The term “at least” in front of a range is confusing and indefinite because typically after “at least”, a single value follows, not a range. (the term “at least” is used to say that a number or amount is the smallest that is possible or likely and that the actual number or amount may be greater).  As indicated above, Instant 112(b) rejection on claims 6, 8 and 20 can be overcome by deleting “at least” in front of “about 0.25 g/ml” and “about 1 g/ml” in claim 6; in front of “about 2 g/ml” in claim 8; in front of “about 2 g/ml” in claim 20.
With respect to instant 103 rejection over Shimamura in view of Chan, applicant argue that the combined use of ECG and kuraridin can achieve a synergistic effect in suppressing the growth of bacteria, especially drug-resistant strains such as MRSA and that such synergistic effect is demonstrated in the experimental data presented in Table 2(b), Table 3(a), and Table 3(b), where FICI is at 0.5 or less in 5 out of 5, 10 out of 12, and 8 out of 9 bacterial strains tested, respectively, with the 3 exceptions having an FICI value of 0.52, 0.51, or 0.51, all barely above the 0.5 threshold.  Applicant argue that since the combination use of ECG and kuraridin has been shown to be synergistic in suppressing bacterial growth the methods and compositions based on this ECG/kuraridin combination is not obvious.  However, applicant’s argument is not found to be persuasive in overcoming instant 103 rejection because the synergistic data shown and argued by applicant is not commensurate in scope with the broadest claims (see MPEP 716.02(d)).  That is, instant claims 1, 15 and 21 recite bacteria in a generic sense (according to the New York Times website: https://www.nytimes.com/2016/05/24/science/one-trillion-microbes-on-earth.html#:~:text=According%20to%20a%20new%20estimate,have%20yet%20to%20be%20discovered., there are about one trillion species of microbes on Earth, and 99.999 percent of them have yet to be discovered) whereas applicant only tested about two dozen MRSA bacterial strains in their experiments in Table 3.  Also, instant claims 1, 15 and 21 do not limit the concentration of kuraridin and ECG in any way whereas only certain concentration ranges of kuraridin and ECG were tested and showed synergistic results in Table 3.  However, if applicant amend instant claims such that the synergistic data is commensurate in scope with the broadest claims (as suggested in Paragraph 13 above), instant 103 rejection over Shimamura in view of Chan will be withdrawn.   
Applicant additionally argue that the combined use of kuraridin and ECG is shown, by way of the data in Tables 4 and 5, to significantly enhance the antibacterial potency of an antibiotic such as fusidic acid, gentamycin or vancomycin.  Applicant argue that this further illustrates the non- obvious nature of the ECG/kuraridin combination in the context of treating bacterial infection.  Applicant argue that the Examiner’s interpretation of Tables 4 and 5 cannot negate the synergistic effect achieved by the ECG/kuraridin combination.  However, first of all, as to the synergism, as already discussed in the last Office Action, in Table 4, the combination of ECG, Kuraridin and gentamicin shows synergism in three out of the four tested MRSA strains, and the combination of ECG, Kuraridin and fusidic acid shows synergism only in one out of the four tested MRSA strains.  In Table 5, the combination of ECG, Kuraridin and vancomycin shows synergism only in one out of twelve tested MRSA strains.  Thus, it seems that the synergistic effect argued by applicant is not consistent and seems highly dependent on MRSA strains tested as well as on specific antibiotics used.  Secondly, even though there is definite improvement in the antibacterial potency of fusidic acid and gentamycin when ECG and Kuraridin were used together with the respective antibiotics (as shown in Tables 4(a) and 4(b)), there is no improvement for the vancomycin at all when ECG and Kuraridin were used together.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        October 4, 2022